Citation Nr: 1512350	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  11-15 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to service connection for a respiratory condition (claimed as breathing trouble and coughing), to include as due to an undiagnosed illness, or as secondary to weight gain due to medication for service-connected depression.

3.  Entitlement to service connection for allergies, to include as due to undiagnosed illness.

4.  Entitlement to service connection for restless leg syndrome, include as due to an undiagnosed illness, or as secondary to weight gain due to medication for service-connected depression.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to December 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Albuquerque, New Mexico.  Jurisdiction was subsequently transferred to Muskogee, Oklahoma.

On his substantive appeal, the Veteran requested a Board hearing.  Subsequently, in May 2013, the Veteran canceled his request for a Board hearing in written correspondence.  Therefore, his request for a Board hearing is considered withdrawn, and these matters are ready for review.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a respiratory condition, allergies, and restless leg syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus.


CONCLUSION OF LAW

Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6260 (2014); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for a higher initial rating for his service-connected tinnitus, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 2014).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West 2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board notes that where service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA treatment records are all in the claims file.  The Veteran has not referenced any outstanding records for VA to obtain relating to his claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The Veteran was provided with VA examinations relating to his tinnitus in September 2008 and January 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's tinnitus since he was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports are thorough, complete, and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examination reports reflect that the examiners personally reviewed the claims file, examined the Veteran, and provided sufficient detail to rate the Veteran under the applicable diagnostic criteria.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537.

II.  Analysis

The Veteran's tinnitus is currently assigned a 10 percent disability rating under Diagnostic Code 6260, effective March 25, 2008.  See 38 C.F.R. § 4.87 (2014).  The Veteran seeks a higher initial rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2014).

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2014).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Diagnostic Code 6260, recurrent tinnitus, provides a maximum 10 percent rating.  Note (1) following Diagnostic Code 6260 provides that a separate evaluation for tinnitus may be combined with an evaluation under Code 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes.  Note (2) provides that only a single evaluation for recurrent tinnitus will be assigned, whether the sound is perceived in one ear, both ears, or in the head.  Note (3) provides that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) is not to be evaluated under Diagnostic Code 6260 but is to be evaluated as part of any underlying condition causing it.  38 C.F.R. § 4.87 (2014).

A September 2008 VA examination report reflects the Veteran reported constant bilateral ringing in his ears, which he reported interferes with his ability to hear diagnosed constant subjective tinnitus in both ears.

A May 2009 rating decision granted service connection for tinnitus and assigned a 10 percent rating, effective March 25, 2008.

On January 2010, the Veteran filed a notice of disagreement requesting a higher initial rating.

A January 2011 VA examination report likewise reflects the Veteran reported constant ringing in both ears due to his tinnitus.  The effect of it on his usual occupation and on his daily activities was noted by the VA examiner as difficulty hearing and understanding speech.

As shown above, the relevant Diagnostic Code 6260 pertaining to schedular ratings for tinnitus provides a maximum schedular rating of 10 percent, which is the rating assigned to the Veteran's tinnitus.  As the disposition of this claim on a schedular basis is based on interpretation and application of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board acknowledges that the Veteran has reported that he has ringing in his ears and difficulty understanding speech due to the ringing.  Ringing in the ears (tinnitus) constitutes the exact criteria of a 10 percent maximum rating under Diagnostic Code 6260.  Moreover, the evidence does not suggest, and the Veteran does not contend, that his tinnitus has caused him to miss work or has resulted in any hospitalizations.  In fact, the January 2011 VA examiner opined that the Veteran's tinnitus did not affect his ability to work except that he had difficulty hearing (due to the ringing), which ringing, again, is already contemplated by the maximum 10 percent schedular rating assigned.  Therefore, the Veteran's service-connected tinnitus does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Therefore, the Board concludes that referral for extraschedular consideration is not warranted.

Therefore, in summary, the Board concludes that an initial disability rating in excess of 10 percent for tinnitus is not warranted on a schedular basis as a matter of law, or on an extraschedular basis, at any time during the period on appeal; thus, staged ratings are not warranted.

As there is no evidence of unemployability due the service-connected tinnitus, entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record and is not before the Board.  See Rice v. Shinseki, App. 447 (2009).  

ORDER

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied.


	(CONTINUED ON NEXT PAGE)
REMAND

A.  Respiratory Condition

The Veteran served on active duty from December 1986 to December 1992, including service in the Persian Gulf from January 1991 to May 1991.  He claims that he has a respiratory condition, manifested by shortness of breath and coughing, due to an undiagnosed illness or otherwise due to various environmental exposures during his service in the Persian Gulf.  Based on the medical evidence of record, the Board will also consider whether the Veteran has a respiratory condition secondary to medications prescribed for his service-connected depression, as explained in greater detail below.

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of "qualifying chronic disability," including resulting from "undiagnosed illness," that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2014).

Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to as follows:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss. 38 C.F.R. § 3.317(b).
 
By way of background, the earliest VA treatment record in the claims file, dated in March 1995, reflects the Veteran reported constant smoke exposure during his service in Kuwait, and a persistent cough in the morning since around 1993, but no shortness of breath.  He also reported fatigue.  Diagnoses of fatigue and a chronic cough with hemoptysis were recorded.  A later November 1995 record reflects he reported the chronic cough for three years (i.e., since the end of his active service), but a pulmonary function test (PFT) and chest x-ray were normal.   A February 1996 sleep study from University Hospital and Clinics reflects he reported a chronic cough with occasional sputum production and fatigue.  A July 1999 record shows continued complaints.  The next available VA treatment records are dated since 2007.  A May 2008 record reflects he reported coughing a lot.  

A June 2008 record shows he reported shortness of breath, and that he smoked two to three cigarettes or cigars per day.  A chest x-ray again revealed no active disease.  A November 2008 record reflects the Veteran reported he gained 80 pounds in past year, and the clinician noted that the Veteran was on several medications that can cause weight gain, and it was recommended that he try decreasing his cyproheptadine that he was taking for his nightmares because it can cause weight gain, and in future possibly reducing or changing his quetiapine medication as well.  

A November 2008 VA examination report (General/Persian Gulf) reflects the Veteran reported shortness of breath since 1993 that he attributed to his service in the Persian Gulf due to various exposures.  A past history of smoking two cigarettes a day for four years was also noted.  The examiner diagnosed an unremarkable chest x-ray in a patient with stated history of occasional shortness of breath of unknown etiology, and provided no further etiological opinion.  

A February 2009 VA Persian Gulf Registry examination report reflects that the Veteran reported shortness of breath following his service in the Persian Gulf, and an exertional wheeze.  A diagnosis of exertional shortness of breath with mild wheeze upper airway was recorded and a PFT was ordered.

An April 2009 VA treatment record reflects the Veteran was prescribed home oxygen for exertional hypoxia.  An August 2009 VA pulmonary consult reflects the clinician noted exertional hypoxia, and noted that the PFTs showed restriction likely due to obesity.  An addendum notes that his hypoxemia appeared to be due to obesity, and that the Veteran had gained 40 pounds in the past two years.  See also Telephone Contact, October 2009 (Veteran told restrictive lung pattern likely due to his weight); May 2010 (MOVE weight program).  A December 2011 record notes the Veteran reported gaining weight when he started taking Seroquel.  An April 2012 record reflects he reported shortness of breath he attributed to weight gain but that he was not certain (with a BMI of 47).  An April 2012 PFT showed a moderately severe restrictive lung pattern.  More recent VA treatment records dated in 2013 reflect a history of COPD, while others note that the Veteran was uncertain about any history of COPD.  See, e.g., July 2013 and November 22, 2013.  

As shown above, in 1995, the Veteran reported coughing since service or since 1993, as well as fatigue, but no diagnosed illness was recorded at that time.  He is documented as having reported coughing a lot again in 2008.  Subsequent VA treatment records dated since 2008 show complaints of shortness of breath that several clinicians have attributed to weight gain, possibly due to his medications (including for his service-connected depression).  Also, a short history of smoking two cigarettes or cigars per day is noted in the more recent records.  Although VA examinations were provided in November 2008 and February 2009, neither addressed the Veteran's documented history of coughing dating back to at least 1995, and his more recent history of shortness of breath and restrictive lung disease noted as possibly due to weight gain from his medications.  The Board adds that the Veteran is service connected for depression, such that the issue of whether the Veteran's breathing problems are caused by weight gain due to his depression medications is relevant.  Also, the VA examiners did not address whether the Veteran actually has COPD, and if so, its etiology.  Nor was his short smoking history addressed.  Finally, the Board notes again that the complaints of coughing were documented since 1995 (but reported since 1993 or service), many years before his complaints of shortness of breath were documented in 2008, such that it is not entirely clear whether the two are related.  Therefore, the Board finds that this matter should be remanded for a VA medical opinion to address all of the above.

B.  Allergies

The Veteran also claims that he has allergies due to an undiagnosed illness or otherwise due to various environmental exposures during his service in the Persian Gulf.  
As an initial matter, the Board notes that 38 C.F.R. § 3.380 provides as follows:

Diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress nor as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals. The determination as to service incurrence or aggravation must be on the whole evidentiary showing.

By way of background, an August 2007 VA treatment record noted the Veteran was allergic to felines.  An October 2007 record noted diagnosed nasal allergies.  A June 2008 record notes the Veteran denied environmental allergies (albeit exposure to oil smoke in the Persian Gulf was noted), and that he had allergic rhinitis due to ragweed.  

An August 2008 VA examination report (General) also notes diagnosed multiple allergies, including to ragweed, seasonal, and to cat and dog dander and dust, noted as noticed more by the Veteran in the spring and fall.  

A November 2008 VA examination report (General/Gulf War) notes the Veteran reported allergies he attributed to his service in the Persian Gulf.  A diagnosis of allergies in a patient with symptoms suggestive of allergic rhinitis was recorded, but no further etiological opinion was provided.

A February 2009 VA Persian Gulf War Registry examination report reflects the Veteran's reported exposures in the Gulf, and that he reported allergies following his service there.  No diagnosis, however, was recorded, nor any etiology.

More recent VA treatment records note seasonal allergies, see May 2013 and August 2013, and diagnosed environmental allergies, see November 2013.

As shown above, the Veteran has been noted as having allergies to cats, dogs, dust, and ragweed, and more generally as having seasonal allergies.  Recently, he was noted as having environmental allergies.  Although the Veteran has been provided with VA examinations addressing his allergies, no etiological opinion was ever provided.  The Board is mindful, however, that as noted above, "seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals."  See 38 C.F.R. § 3.380.  Regardless, as the Veteran has been afforded VA examinations but no etiological opinion has been provided, the Board finds that this matter should be remanded to address the exact nature and etiology of the Veteran's allergies.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In addition, the Veteran reported to the November 2008 VA examiner that he was diagnosed with allergies in 1993 at the Artesia (Albuquerque) VA medical center.  No records, however, from the Albuquerque or Artesia VA medical center dated prior to September 2007 have been associated with the claims file, although the Board acknowledges that in February 2009, the RO requested all of the Veteran's records dated since 1992.  In March 2009, the Albuquerque VA medical center replied that the records were transferred to the Oklahoma VA medical center in September 2007.  In that regard, the Board acknowledges that in February 2009, the RO had also requested all of Oklahoma's records dated since 1992, and the Veteran's records dating back to 1995 were received, but no 1993 record of treatment at the Albuquerque VA medical center.  A follow up request was sent in April 2009 to the Albuquerque VA medical center generally for all records dated since 1992, but in the remarks, it erroneously requested all Oklahoma records transferred to Albuquerque in September 2007.  No reply was received.  In light of the above, on remand, a request should be made to the Oklahoma VA medical center for copies of any records of treatment in 1993 at the Albuquerque or Artesia VA medical center that were transferred to Oklahoma in September 2007 as reported by the Albuquerque VA medical center in March 2009.  If these records are found to be unavailable, the Veteran should be notified.
C.  Restless Leg Syndrome

The Veteran also claims that he has restless leg syndrome, to include as due to undiagnosed illness relating to his service in the Persian Gulf.  In light of the medical evidence of record, the Board will also consider whether the Veteran has restless leg syndrome or a condition with similar manifestations as secondary to medications prescribed for his service-connected depression, as explained in greater detail below.

By way of background, a February 1996 sleep study from University Hospital and Clinics in Oklahoma City reflects that a sleep study was negative for sleep apnea but revealed periodic leg movements, and that a trial of Sinemet was suggested.  The next record of complaint is an August 2007 VA treatment record reflecting the Veteran reported trouble falling asleep due to restless leg syndrome.  A diagnosis of possible akathesia due to Seroquel was recorded.  A September 2007 record reflects that the Veteran reported restlessness in his feet and legs following taking his evening medications, but that the sensation was shorter in duration than before his medication adjustments.  

A November 2008 VA examination report (General/Gulf War) reflects the Veteran reported he was diagnosed with restless leg syndrome in 1993 at the VA Medical Center in Oklahoma City after being sent to Children's Hospital to have a sleep study, which confirmed the diagnosis of restless leg syndrome.  

A February 2009 Persian Gulf War Registry VA examination report reflects diagnosed restless leg syndrome, but provided no etiological opinion.

As shown above, the Veteran has undergone VA examinations showing diagnosed restless leg syndrome, which is documented dating back to 1996 that the Veteran attributes to his service in the Gulf.  Also, his medical records indicate that he may have restless leg syndrome or a similar condition such as akathesia secondary to medication for his depression, including Seroquel.  Therefore, this matter should be remanded for a VA medical opinion to address the nature and etiology of the Veteran's restless leg syndrome or similar manifestations such as due to akathesia, including whether it is due to undiagnosed illness or secondary to his depression medications.

In addition, the Board notes that a June 2008 record reflects he reported undergoing a sleep study in 1994 that revealed restless leg syndrome, although the Veteran may have intended to reference the above 1996 sleep study in error.  Also, as shown above, he reported to the November 2008 VA examiner that he was diagnosed with restless leg syndrome in 1993 at the VA Medical Center in Oklahoma City and that he was sent to Children's Hospital for a sleep study that confirmed the diagnosis. Again, it is unclear whether the Veteran intended to reference the 1996 sleep study, which was performed at University Hospital and Clinics (as the Children's Hospital is a part of that campus).  Therefore, the Board finds that on remand, the Veteran should be asked to clarify whether he underwent two sleep studies - one in 1993 or 1994, and again another in 1996 at the University Hospital campus, and if so, then any outstanding 1993 or 1994 sleep study should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with new VCAA notice regarding all of his claims remanded herein, including to address secondary service connection.

2.  Send another request to the Oklahoma VA medical center for copies of any outstanding VA treatment records dated in 1993 prepared by the Artesia (Albuquerque) VA medical center (reportedly transferred to Oklahoma in 2007).  If these records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

3.  After all of the above development has been completed, schedule the Veteran for an examination to obtain a VA medical opinion to clarify the current nature and the etiology of any respiratory condition and of the Veteran's allergies.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner should indicate whether it is "at least as likely as not" (50-50 probability) that a) respiratory condition identified, and b) allergies, had their onset in service or are otherwise related to the Veteran's active service, including his service in the Persian Gulf and reported smoke and other exposures there.  

Please ask the examiner to explain whether the Veteran has COPD, and if so, to address its etiology, and ask that the Veteran's smoking history be addressed.

Also, please ask the VA examiner to explain whether the Veteran's coughing documented back in 1995 constitutes symptoms of a respiratory condition separate from the Veteran's more recently documented complaints of shortness of breath and diagnosed hypoxia or hypoxemia and restrictive lung disease.

Also ask the VA examiner to address whether any respiratory condition was caused or aggravated by the Veteran's weight gain, and if so, whether such weight gain was caused or aggravated by the Veteran's medications for his service-connected depression.

Finally, please also ask the VA examiner to address whether the Veteran's respiratory conditions and/or allergies are due to an undiagnosed illness or chronic multi-symptom illness of the type contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  To this end, the examiner should specifically indicate whether these symptoms are instead attributable to known clinical diagnoses.  If they cannot be attributed to a known clinical diagnosis, the examiner should address whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Ask the Veteran to clarify whether he underwent two separate sleep studies in the 1990s - one in 1993 or 1994, and another in 1996.  Explain that already of record is a copy of a 1996 sleep study from University Hospital and Clinics (with which system Children's Hospital is affiliated).  If the Veteran identifies a second (or third) sleep study from the 1990s that remains outstanding, obtain a copy of such record and associate it with the claims file.  In that regard, ask the Veteran to complete the requisite Form 21-4142.

5.  After the development in paragraphs (1) and (4) has been completed, obtain a VA medical opinion to clarify the current nature and the etiology of any restless leg syndrome or any other condition with similar manifestations.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner should indicate whether it is "at least as likely as not" (50-50 probability) that any restless leg syndrome or other condition with similar manifestations had its onset in service or is otherwise related to the Veteran's active service, including his service in the Persian Gulf and reported smoke and other exposures there.

Also, ask the VA examiner to address whether any restless leg syndrome or condition with similar manifestations was caused or aggravated by the Veteran's medications for his service-connected depression.  See, e.g., VA Treatment Records, August 2007 (diagnosed akathesia).

Finally, please also ask the VA examiner to address whether the Veteran's restless leg syndrome or other condition manifested by symptoms of restless leg syndrome is due to an undiagnosed illness or chronic multi-symptom illness of the type contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  To this end, the examiner should specifically indicate whether these symptoms are instead attributable to known clinical diagnoses.  If they cannot be attributed to a known clinical diagnosis, the examiner should address whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

6.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


